COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00182-CV


Parker County Appraisal District           §    From the 415th District Court

                                           §    of Parker County (CV11-1381)
v.
                                           §    June 19, 2014

James D. Francis                           §    Opinion by Justice Walker


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Parker County Appraisal District shall

pay all of the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Sue Walker___________________
                                          Justice Sue Walker